Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-9, and 12-17 are pending. 
Claims 2-3 and 10-11 are canceled per applicant’s amendment filed on 12/22/2020.

Response to Arguments
Applicant’s argument filed 12/22/2020, with respect to the previous office action have been fully considered and persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Deane necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claims 4 and 12 are dependent on a canceled claim. For examination purpose, claim 4 is considered as dependent on claim 1 and claim 12 is considered as dependent on claim 9. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski et al., US 2018/0045816 A1 (“Jarosinski”) in view of Deane, US 9952323 B2 (“Deane”).

Regarding claim 1, Jarosinski teaches a light detection and ranging (LiDAR) apparatus (Fig. 4 LIDAR system 400) comprising: 
a light source (Fig. 4, laser beam scanner 410, [0048], lines 1-7) configured to irradiate light onto an object at a plurality of preset irradiation angles (Fig. see e.g.,  pulsed laser beams 412, 432, 414, and 434. [0049]; [0055]); 
a light detector (Fig. 4, sensor array 460, [0047], lines 1-5) comprising a plurality of light detection elements that are configured to detect light incident from a plurality of different directions (Fig. 4, sensor array 460 including a plurality ofsensor elements 465. [0047], lines 1-5), respectively, wherein the light incident from the plurality of different directions is reflected light of the light irradiated onto and reflected from the object (Fig. 4, see e.g., returned light 464 and 468 reflected from target object 440); 
a light identifier (Fig. 4, sensor controller 480, [0048], lines 1-5) configured to identify a first light reflected from the object (Fig. 4, returned beam 442 and 444 reflected from target object 440. [0049]; [0055]), from among the light incident from the plurality of different directions, […], configured to detect reflected light of light irradiated onto the object at the preset irradiation angle and reflected from the object (Fig. 4, sensor controller 480 determine the estimated location and pattern of the light spot of returned beam 442, a pre-measured or calibrated relationship between ; and 
a processor (Jarosinski ,Fig. 4, return beam analyzer 490, [0054], lines 5-10) configured to determine a distance to the object by using the identified first light (Jarosinski, Fig. 4, the return beam analyzer 490 determine the distance of the target object 440 by analyzing the detected reference beams. [0054], lines 5-10).

	Jarosinski lacks teaching of detecting reflected light based on a preset irradiation angle of an irradiated light and a light detection element, among the plurality of light detection elements.
However, Deane teaches detecting reflected light based on a preset irradiation angle of an irradiated light and a light detection element (Fig. 1, optics 135 of the device 105 including image sensor 115 identify returned light 130 based on the interrogation source angle 111 of the interrogation source 110. The returned light angle 116 is with returned illumination 130. The image sensor 115 is configured to detect returned illumination 130 reflected from an object 150 based on the interrogation source angle 111 in the field of view of the optical device 105 and determines the image array of photosensitive diodes 140 of the position within the field of view reflected from the object 150, and thereafter distance. 12:6-24). 
The combination of references cited herein would be obvious for the motivation of using preset interrogation source angle 111 to provides an estimate of returned light angle 116, and together with the distance between the interrogation source and the image sensor, these further to provide a distance determination (Deane, 24:16-29).
Regarding claim 4, Jarosinski, as modified in view Dean, teaches the LiDAR apparatus of claim [1], wherein each of the plurality of light detection elements (Jarosinski, Fig. 4, sensor array 460 including a plurality of sensor elements 465. [0047], lines 1-5) comprises at least one of an avalanche photodiode (APD) (Fig. 4, 2-D APD array sensor 460) and a single photon avalanche diode (SPAD) (Fig. 4, 2-D sensor array 460 include a SiPM sensor comprising 2-D array of SPAD micro-cells. [0047], lines 5-10).

Regarding claim 5, Jarosinski, as modified in view Dean, teaches the LiDAR apparatus of claim 1, wherein the light identifier (Jarosinski, Fig. 4, sensor controller 480 in LIDAR system 400) comprises: 
a plurality of time counters (Fig. 4, TDC 488, a set of predefined threshold values used to trigger the start and/or stop of one or more time counters. [0050], lines 1-7) configured to measure a time of flight (TOF) of the light incident from each of the plurality of different directions (Fig. 4, the ToF is used to measure the distance the target object 440 from the pulsed laser beams 412, 422, 432, and 442. [0049], lines 1-7); and 
a selector configured to identify a TOF of the light reflected from the object, from among the TOFs of the light incident from each of the plurality of different directions, based on the preset irradiation angle of the irradiated light (Fig. 4, a multiplexing circuit selects ADC/TDC 488 to determine the intensity of the detected returned beams 442 and 222. [0053], lines 10-20), and the 
processor (Fig. 4, return beam analyzer 490) is further configured to determine the distance to the object based on the TOF of the first light reflected from the object (Fig. 4, the return beam analyzer 490 determine the distance, reflectivity and other characteristics of returned beam 442 reflected or otherwise returned by the target object 400 that collected by receiver optical subsystem 450 and directed onto the surface of 2-D sensor array 460 corresponding to reference beam 424. [0054]; [0055]). 

Regarding claim 6, Jarosinski, as modified in view Dean, teaches the LiDAR apparatus of claim 5, wherein each of the plurality of time counters is a time-to-digital converter (TDC) (Jarosinski, Fig. 4, TDC 470 detecting reference beam 422. ([0052], lines 10-15); and TDC 488 pre-process the detection signals. [0053], lines 17-20), and the selector is a multiplexer (Fig. 4, the multiplexing circuit is used to select the input to the ADC/TDC circuit since only set of sensor element will be active at a given time. [0053], lines 20-30). 

Regarding claim 7, Jarosinski, as modified in view Dean, teaches the LiDAR apparatus of claim 1, wherein the light identifier (Jarosinski, Fig. 4, sensor controller 480. [0048], lines 1-5) comprises: 
a plurality of analog-to-digital converters (ADCs) (Fig. 4, first ADC/TDC 470, and second ADC/TDC 488. [0053], lines 22-26) configured to measure a time of flight (TOF) and an intensity of light incident from each of the plurality of different directions (Fig. 4, the second ADC/TDC 488 pre-process the detection signals, and ; and
a selector configured to select a TOF and an intensity of the light reflected from the object, from among the TOFs and intensities of the light incident from each of the plurality of different directions, based on the preset irradiation angle of the irradiated light (Fig. 4, a multiplexing circuit selects ADC/TDC 488 to determine the intensity of the detected returned beam. [0053], lines 10-20), and the 
processor (Fig. 4, the return beam analyzer 490) is further configured to perform data processing for acquiring information about the object based on the TOF and the intensity of the first light reflected from the object (Fig. 4, the return beam analyzer 490 determine the distance, the reflectivity and/or the material, and other characteristics of the target object 440 by the intensity and time when the returned beam 442 is detected. [0054]).

Regarding claims 9 and 12-15, they are method claims corresponding to apparatus claims 1 and 4-7. They are rejected for the same reasons.

Regarding claim 17, it is the medium claim corresponding to the apparatus claim 1. It is rejected for the same reason. Additional, Jarosinski teaches a non-transitory computer-readable recording medium (Fig. 8, non-transitory storage devices 825) having recorded thereon a program (Fig. 8, computing system 800 comprise a working memory 835, which can include a RAM or ROM device. Software elements, located within working memory 835, can include an operating system 840, device for performing a method comprising. The following limitations in claim 17 are rejected for the same reason as apparatus claim 1. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarosinski in view of Deane,  and in further view of Hiromi (U.S Patent No.: 20150145764).

Regarding claim 8, Jarosinski, as modified in view Dean, teaches the LiDAR apparatus of claim 1, wherein each of the plurality of light detection elements (Fig. 4, see e.g., such as areas 464 and 468 in the sensor array 460):
a lens configured to collect the light incident from each of the plurality of different directions (Fig. 4, the transmitted pulsed laser beam 412 from laser beam scanner 410 split by transmitter optical subsystem 430/separate beam splitting device 420 as a reference beam 422 and directed on to area 462 on sensor array 460. [0048], lines 15-20; the returned beam 442 reflected by target object 440 collected by receiver optical subsystem 450 then directed onto the surface of the sensor array 460. [0048], lines 15-20); 
Neither Jarosinski nor Deane has teaches:
wherein each of the plurality of light detection elements is further configured to output a current signal, and wherein the light detector further comprises:
a plurality of current-to-voltage conversion circuits, each configured to convert the current signal output from one of the plurality of light detection elements into a voltage signal;
 a plurality of amplifiers, each configured to amplify a voltage signal output from one of the plurality of current-to-voltage conversion circuits; and 
a plurality of peak detectors, each configured to detect a peak from the voltage signal amplified by one of the plurality of current-to-voltage conversion circuits.
However, Hiromi teaches wherein each of the plurality of light detection elements is further configured to output a current signal, and wherein the light detector further comprises (Fig. 1, light detector 106 converts detected light into a current signal. [0014], lines 6-11):
a plurality of current-to-voltage conversion circuits (Fig. 1, amplification circuitry 132), each configured to convert the current signal output from one of the plurality of light detection elements into a voltage signal (Fig. 1, the amplification circuitry 132 refer to as the amplitude adjusted light detection signal,  which including transimpedance amplifier(TIA) 122 and gain adjustment circuit 130. [0021-0022]);
 a plurality of amplifiers (Fig. 1, TIA 122), each configured to amplify a voltage signal output from one of the plurality of current-to-voltage conversion circuits (Fig. 1, TIA 122 converts a current signal produced by the light detector 106 to a voltage signal.  [0021], lines 10-20); and 
a plurality of peak detectors (Fig. 1 gain adjusted circuit 130), each configured to detect a peak from the voltage signal amplified by one of the plurality of current-to-voltage conversion circuits (Fig. 1, the gain adjustment circuit 120 adjusts the amplitude of light detection signal in dependence on one or more gain adjustment signal received from the gain adjustment controller 150. The adjustment controller 150 is a signal indicative of the magnitude and the phased of the light detected by the light detector 106, the signal is amplified by TIA 122.  [0022], lines 1-10).
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified all the references disclosed above in view of Hiromi, by further teaching
wherein each of the plurality of light detection elements is further configured to output a current signal, and wherein the light detector further comprises:
a plurality of current-to-voltage conversion circuits, each configured to convert the current signal output from one of the plurality of light detection elements into a voltage signal;
 a plurality of amplifiers, each configured to amplify a voltage signal output from one of the plurality of current-to-voltage conversion circuits; and 
a plurality of peak detectors, each configured to detect a peak from the voltage signal amplified by one of the plurality of current-to-voltage conversion circuits.
The motivation to do so is to detect a light signal and process the light signal to have a good quality in order to be used for accurate distance measurement.

Regarding claims 16, it is a method claim corresponding to the apparatus claim 8. It is rejected for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE ZHENG whose telephone number is (571) 272-8060.  The examiner can normally be reached on Mon-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICE ZHENG/Examiner, Art Unit 3645
                                                                                                                                                                                                      
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645